DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 and 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, 18 and 24, the limitations “gradually abandon”, “gradually abandoning” and “becomes harder” render the claims indefinite.  For example, the meaning of “gradually” and how the secondary control task is “gradually abandon” is not described in the specification; thus, the scope of the claimed limitation is unclear.  In addition, “becomes harder” is a relative term and the meaning of the primary control task becomes harder is unclear; thus, the scope of the claimed limitation is unclear.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 26 of U.S. Patent No.8,004,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.  For example:
Claims 1 and 3 of the patent discloses claim 1 of the instant application.
Claim 3 of the patent discloses claim 6 of the instant application.
Claim 4 of the patent discloses claims 7-8 of the instant application.
Claims 3-4 of the patent discloses claim 10 of the instant application.
Claim 5 of the patent discloses claim 13 of the instant application.
Claim 26 of the patent discloses claims 4-5 of the instant application.
Claims 1 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 8,624,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.  For example:
Claims 1 and 3 of the patent disclose claim 1 of the instant application.
Claims 4-5 of the patent disclose claims 11-12 of the instant application.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 8,823,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.  For example:
Claims 1 and 3 of the patent discloses claim 1 of the instant application.
Claim 10 of the patent disclose claim 17 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-10, 13-19, 22-23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemeyer et al. (US 2004/0039485 A1) in view of “Task-priority formulations for the kinematic control of highly redundant articulated structures” by Baerlocher.
Regarding claims 1, 6, 17 and 23, Niemeyer discloses a robotic system (e.g. Abstract) comprising: 
a manipulator assembly (e.g. Figs. 1A-1B) having a plurality of links extending between a proximal base and a distal portion, the manipulator assembly being configured for moving an instrument relative to the proximal base, 
wherein the plurality of links is interconnected by a plurality of driven joints, and 
wherein the plurality of driven joints provide sufficient degrees of freedom to allow a range of joint states of the plurality of driven joints for a same state of the distal portion (e.g. Fig. 4 & [0074]) when the instrument has entered through an aperture to a workspace (e.g. [0073, 0074, 0085-0089]); 
an input device (e.g. Fig. 4 & [0074]: input from master control) configured to receive a command to effect a desired movement of the instrument; and 
a processor (e.g. Fig .6A & [0083]) coupled to the input device and to the manipulator assembly, the processor comprising: 
a primary joint controller configured to drive the manipulator assembly toward a primary solution, the primary solution being underconstrained (e.g. Fig. 15: 834), and 
Niemeyer fails to disclose, but Baerlocher teaches a filter configured to filter the primary solution and provide a desired combination of joint states of the plurality of driven joints when driving the manipulator assembly toward the primary solution (e.g. p. 4-5: section 7: main and secondary tasks; p.2-5 section 5-7: secondary task using configuration-dependent filter).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Niemeyer with the teachings of Baerlocher to use a secondary filter to set constraint for a primary task so as to be able to move plurality of joints simultaneously without affecting each other.
Regarding claim 7, Baerlocher teaches the filter corresponds to a secondary control task, and wherein the secondary control task comprises: constraining motion of an intermediate portion of the instrument to be adjacent an access site, or pivoting the instrument in the workspace and adjacent the aperture (e.g. p.4-7 section 7-8: constraining plurality of joints in a desired pose).  
Regarding claim 8, discloses the filter corresponds to a secondary control task, wherein the secondary control task comprises urging the manipulator assembly toward a desired pose indicated by an input signal, the input signal separate from the command to effect the desired movement of the instrument (e.g. p.4-7 section 7-8: constraining plurality of joints in a desired pose).  
Regarding claim 9, Niemeyer discloses the desired pose is a collision-inhibiting pose (e.g. [0179, 0185, 0187]), and Baerlocher further teaches the use of secondary filter (i.e. a desired pose) to constrain the primary solution (i.e. the master input from the operator).  
Regarding claim 10, Niemeyer and Baerlocher in combination discloses the filter corresponds to a secondary control task, and wherein the secondary control task comprises inhibiting collision of the manipulator assembly with an adjacent manipulator assembly (Niemeyer in [0179, 0185, 0187] discloses inhibit movement the master control so as to inhibit collision and Baerlocher further teaches the use secondary filter to constrain primary solution with the secondary filter to a desired pose).  
Regarding claim 13, discloses the primary joint controller comprises a velocity controller configured to drive the manipulator assembly toward the primary solution, the primary solution corresponding to the desired movement of the instrument with an associated range of joint velocities of the plurality of driven joints; and wherein the filter corresponds to an inverse with a projector configured to filter additional joint velocities, the additional joint velocities being configured to drive the manipulator assembly to a desired combination of joint states for a secondary control task (e.g. Figs. 12 & 15 and p.2-5 section 5-7 and eqn 14).  
Regarding claim 14, Niemeyer and Baerlocher in combination discloses the filter comprises a subspace filter configured to constrain movement of the manipulator assembly when the manipulator assembly is within a given sub-space of an overall joint space (Niemeyer in [0179, 0185, 0187] discloses inhibit movement the master control so as to inhibit collision and Baerlocher further teaches the use secondary filter to constrain primary solution with the secondary filter to a desired pose).  
Regarding claim 15, Niemeyer discloses the processor is configured to: use the input device to provide a haptic cue (e.g. [0124]) to keep away from a suboptimal configuration.  
Regarding claim 16, discloses the processor is configured to use the input device to provide the haptic cue by: imposing a joint limit; or actuating the input device to push away from a control point in response to an indication that a threshold has been crossed (e.g. [0119-0124]).  
Regarding claim 18, Niemeyer and Baerlocher in combination discloses the filter corresponds to a secondary control task, and wherein the method further comprises: gradually abandoning the secondary control task as the primary solution becomes harder or employs more degrees of freedom of the manipulator assembly (Niemeyer in [0179, 0185, 0187] discloses inhibit movement the master control so as to inhibit collision and Baerlocher further teaches the use secondary filter to constrain primary solution with the secondary filter to a desired pose).  
Regarding claim 19, Niemeyer and Baerlocher in combination discloses the filter corresponds to a secondary control task, and wherein the secondary control task comprises urging the manipulator assembly toward a collision-inhibiting pose (Niemeyer in [0179, 0185, 0187] discloses inhibit movement the master control so as to inhibit collision and Baerlocher further teaches the use secondary filter to constrain primary solution with the secondary filter to a desired pose).  
Regarding claim 22, discloses using the input device to provide a haptic cue to keep away from a suboptimal configuration (e.g. [0119-0124]).  
Regarding claim 26, discloses using the input device to provide a haptic cue to keep away from a suboptimal configuration (e.g. [0119-0124]).
Allowable Subject Matter
Claims 4-5, 11-12, 20-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846